                                                                   Eastern District of Kentucky
                                                                          f; t ED
                      UNITED STATES DISTRICT COURT                       <'t:p
                                                                         ,:)1... •:i{~   4. 2019
                     EASTERN DISTRICT OF KENTUCKY                             i\T ASHLAND
                                                                            !<OBERT R. CARK
                     CENTRAL DIVISION AT LEXINGTON                    c:..EHK U.S. DISTRICT COURT


                                          )
JOHN BURNS,                               )
                                          )
       Plaintiff,                         )      Case No. 5:19-cv-00383-HRW
                                          )
V.                                        )
                                          )
KENTUCKY DEPARTMENT OF                    )      MEMORANDUM OPINION
CORRECTIONS,                              )          AND ORDER
                                          )
       Defendant.                         )

                                *** *** *** ***
      John Bums is a state inmate confined at the Roederer Correctional Complex.

Proceeding without an attorney, Bums recently filed a complaint on the Court's

provided civil rights complaint form for 42 U.S.C. § 1983 actions. [R. 2.] The Court

previously granted Bums' s motion to proceed in forma pauperis and now conducts

an initial screening of the complaint pursuant to 28 U.S.C. § 1915(e)(2). See Hill v.

Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010). Upon this preliminary screening,

Bums's complaint will be dismissed.

      In his complaint, Bums explains that in August 2016, he was sent to work at

the cattle farm affiliated with the Blackbum Correctional Complex. While working,

a cow "bucked/kicked" him and caused him to lose consciousness. [R. 1 at 4.] Burns

was taken to the University of Kentucky hospital where he received emergency

                                          1
surgery because of broken ribs from a ruptured spleen and internal bleeding. The

complaint states that "Inmate Bums to this date from the time of the incident is still

and will be in constant pain for the remainder of his life." [Id. at 5.] The complaint

seeks twenty million dollars in total damages and identifies Jonathan Grate, the

Acting Commissioner of the Kentucky Department of Corrections, as the sole

defendant. [Id. at 2, 6.]

      For several reasons, Bums's complaint fails to state a claim upon which relief

can be granted, making dismissal on screening appropriate under 28 U.S.C. §

1915(e)(2). First, although Bums used the provided form for a 42 U.S.C. § 1983

civil rights action, the complaint fails to actually allege a violation of Bums' s civil

rights. In fact, the complaint fails to identify any constitutional right, federal law,

or state law that would form the basis for a federal lawsuit. Perhaps Bums would

have the Court imply a constitutional violation as a result of his injuries, but even if

the Court were to do so and find an implied Eighth Amendment allegation, the facts

suggest that Bums received full and appropriate medical care following the incident.

That Bums has ongoing pain from his recovery does not suffice to state an Eighth

Amendment claim for deliberate indifference to his medical needs. In any event,

although the Court does afford additional latitude to pro se parties, there are limits

to the leniency it can provide. See, e.g., Brown v. Matauszak, 415 F. App 'x 608, 613

(6th Cir. 2011) ("[A] court cannot create a claim which [a plaintiff] has not spelled

                                           2
out in his pleading."). Bums simply cannot proceed with a § 1983 case where he

identifies no constitutional right or federal law forming the basis of the lawsuit.

      Furthermore, to the extent Bums hoped to bring a claim for tort damages under

Kentucky state law alone, that claim would not be appropriately before the

undersigned. In the absence of any basis for federal jurisdiction-i.e., the absence

of an alleged constitutional violation by any person acting under color of state law-

the Court will not evaluate a possible claim for intentional infliction of emotional

distress, or any other tort, under Kentucky state law. See, e.g., United Mine Workers

ofAmerica v. Gibbs, 383 U.S. 715, 725-26 (1966).

      Notably, the incident Bums complains of also predates the filing of the

complaint by more than three years. [R. 1 at 4 (alleging Bums sustained his injuries

in August 2016).] The statute of limitations for§ 1983 claims in Kentucky is one

year. See KRS 413.140(l)(a); Collardv. Ky. Bd. ofNursing, 896 F.2d 179, 182 (6th

Cir. 1990). While an expired statute of limitations is ordinarily an affirmative

defense, a claim that is plainly barred by the applicable statute oflimitations can still

be dismissed for failure to state a claim. See, e.g., Jones v. Bock, 549 U.S. 199,216

(2007). Here, Bums provides no explanation as to why he is filing his claim now,

as opposed to three years ago, and the Court seriously doubts the timeliness of any

allegation he wished to bring.




                                           3
      Finally, it is not at all clear that the sole named defendant, Acting Kentucky

Department of Corrections Commissioner Jonathan Grate, is liable for anything

related to Bums' s complaint. Bums names Acting Commissioner Grate in both his

official and individual capacities.     But Bums never suggests that Grate was

personally involved with his injury or subsequent treatment such to make Grate

somehow individually liable. [See R. 1 at 4-5.] And naming Grate in his official

capacity is, in effect, a claim directly against the state agency which employs him-

in this case, the Kentucky Department of Corrections. Lambert v. Hartman, 517

F.3d 433, 439-40 (6th Cir. 2008); Alkire v. Irving, 330 F.3d 802, 810 (6th Cir. 2003)

(explaining that individuals sued in their official capacities "stand in the shoes of the

entity they represent"). The Kentucky Department of Corrections, an agency of the

state of Kentucky, enjoys sovereign immunity in this § 1983 federal court action

because immunity has not been expressly waived. See, e.g., Walker v. Dep 't of

Corr., 238 F.3d 426 (Table), 2000 WL 1828876 (6th Cir. Dec. 6, 2000).

      For all of these reasons, Bums's complaint fails to state a claim upon which

relief may be granted. Dismissal is therefore appropriate on screening, see 28 U.S.C.

§ 1915(e)(2), and the Court hereby ORDERS as follows:

      1. PlaintiffBums's complaint [R. 1] is DISMISSED;

      2. This action is CLOSED and STRICKEN from the Court's active docket;

and

                                           4
3. Judgment shall be entered contemporaneously herewith.

This the ) ~of September, 2019.



                                                 Signed By:
                                                 Henrv R. Wilhoit. Jr.
                                                 United States District Judge




                                5
